 Case 2:12-md-02326 Document 7160 Filed 11/01/18 Page 1 of 4 PageID #: 51848



                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                  CHARLESTON DIVISION

                                                         Master File No. 2:12-MD-02326
 IN RE: BOSTON SCIENTIFIC CORP.,                                   MDL 2326
 PELVIC REPAIR SYSTEMS PRODUCTS
 LIABILITY LITIGATION                                       JOSEPH R. GOODWIN
                                                            U.S. DISTRICT JUDGE

              THIS DOCUMENT RELATES TO THE FOLLOWING CASES:


                    All Cases                                         Wave 4


      PLAINTIFFS’ REPLY IN SUPPORT OF THEIR MOTION TO EXCLUDE
     THE OPINIONS AND TESTIMONY OF STEPHEN H. SPIEGELBERG, PH.D.

                                   I.      INTRODUCTION
       Defendant Boston Scientific Corporation (“BSC”) doubles down on its attempt to convert

a chemical engineer – Mr. Stephen H. Spiegelberg, Ph.D. (“Dr. Spiegelberg”) – into an industry

standards expert like Dr. Peggy Pence, Ph.D. See BSC’s Resp. Opp. Pls.’ Mot. Exclude Ops. &

Test. Dr. Stephen Spiegelberg, Ph.D., 2-4, Oct. 25, 2018, ECF No. 7088 [hereinafter BSC Resp.].

In addition, Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579 (1993) bars Dr.

Speigelberg’s new scientific literature opinions that he bases on three (3) recent publications

because Dr. Spiegelberg neglected to account for new articles that refute his opinions. See Exhibit

1, Supplemental Expert Report of Stephen Spiegelberg, at 1-4 (Apr. 11, 2018) (“Wave 4 Report”).

Because Daubert bars the testimony Dr. Spiegelberg proffers in the Wave 4 Report, this Court

should grant the Plaintiffs’ motion.
 Case 2:12-md-02326 Document 7160 Filed 11/01/18 Page 2 of 4 PageID #: 51849



                          II.      ARGUMENT & AUTHORITIES
       A.      Dr. Spiegelberg’s Ipse Dixit Method And Inadequate Qualifications Preclude
               His Opinions On Industry Standards.
       To testify as an expert, a witness must be “qualified . . . by knowledge, skill, experience,

training or education” Fed. R. Evid. 702. Regulatory or industry opinions without any “authority”

or “ascertainable ‘standards’ to govern the expert’s methodology” amount to ipse dixit opinions

that “fall short of Daubert’s reliability prong.” Eghnayem v. Boston Scientific Corp., 57 F. Supp.

3d 658, 697 (S.D.W. Va. 2014) (quoting Sanchez v. Boston Scientific Corp., No. 2:12-cv-05762,

2014 WL 4851989, at *35 (S.D.W. Va. Sept. 29, 2014) (quoting Daubert, 509 U.S. at 594)).

       Here, BSC attempts to expand Dr. Spiegelberg into an industry expert on the entire design

and testing process for medical devices based on this Court’s prior rulings. BSC Resp. at 3.

However, Dr. Spiegelberg’s qualifications only permit him “to opine on ISO standards.” In re

Boston Sci. Corp. Pelvic Repair Sys. Prod. Liab. Litig., No. MDL 2326, 2018 WL 2440282, at *3

(S.D.W. Va. May 30, 2018). Because Daubert only allows Dr. Spiegelberg to testify about ISO

standards, the Court should grant the Plaintiffs’ motion and limit Dr. Spiegelberg’s opinions.

       B.      The Court Must Exclude Dr. Spiegelberg’s Testimony On The Wave 4 Report
               Because The Opinions Resulted From An Unreliable Method.
       As BSC argues in this MDL, an expert’s opinion is “unreliable if he fails to account for

contrary scientific literature and instead ‘selectively [chooses] his support from the scientific

landscape.’” Eghnayem, 57 F. Supp. 3d at 676 (quoting In re Rezulin Prods. Liab. Litig., 369 F.

Supp. 2d 398, 425 (S.D.N.Y. 2005)). “[I]f the relevant scientific literature contains evidence

tending to refute the expert’s theory and the expert does not acknowledge or account for that

evidence, the expert’s opinion is unreliable.” Id. at 676-77 (quoting In re Rezulin Prods. Liab.

Litig., 369 F.Supp.2d at 425).

       Here, Dr. Spiegelberg only relies on three (3) studies published since 2016 in reaching the

                                               -2-
    Case 2:12-md-02326 Document 7160 Filed 11/01/18 Page 3 of 4 PageID #: 51850



opinions in his Wave 4 Report. See Ex. 1, Wave 4 Report at 1 n.1, 3 n.3, 5. Although BSC’s

response attempts this into a discussion on Dr. Mays, the issue here involves Dr. Spiegelberg and

his bases for the opinions in his Wave 4 Report. In his report, Dr. Spiegelberg neglected to

acknowledge or account for Thompson (2017)1 – a study that criticized the cleaning methodology

in the Thames (2016) study. See generally Ex. 1, Wave 4 Report. In addition, Dr. Spiegelberg

failed to otherwise acknowledge or account for any other literature refuting his opinions in the

Wave 4 Report. See generally id. Because Dr. Spiegelberg neglected to “acknowledge or account”

for “scientific literature” that “refute[s] [Dr. Spiegelberg]’s theory,” “[Dr. Spiegelberg]’s opinion

is unreliable.” See Eghnayem, 57 F. Supp. 3d at 676 (quoting In re Rezulin Prods. Liab. Litig., 369

F.Supp.2d 398, 425 (S.D.N.Y. 2005). The Court should therefore exclude the opinions in Dr.

Spiegelberg’s Wave 4 Report.

                                  III.   CONCLUSION & PRAYER
         For these reasons, Dr. Spiegelberg’s proposed testimony in the Wave 4 Report should be

excluded in its entirety.

         Dated: November 1, 2018

                                                  By:      /s/ Clayton A. Clark
                                                          Clayton A. Clark
                                                          Co-Lead Counsel for Plaintiffs in
                                                          MDL No. 2326
                                                          cclark@triallawfirm.com

CLARK, LOVE & HUTSON, G.P.
440 Louisiana St., Ste. 1600
Houston, Texas 77002
Telephone (713) 757-1400
Facsimile (713) 759-1217




1
 Margaret Thompson et al., In Vivo Polypropylene Mesh Degradation is Hardly a Myth, 28(2) INT. UROGYNECOL. J.
333-335 (2017).

                                                    -3-
 Case 2:12-md-02326 Document 7160 Filed 11/01/18 Page 4 of 4 PageID #: 51851



                                CERTIFICATE OF SERVICE

       I hereby certify that on November 1, 2018, I electronically filed the foregoing Motion to

Exclude with the Clerk of the Court using the CM/ECF system which will send notification of

such filing to the CM/ECF participants registered to receive service in this MDL.




                                            By:      /s/ Clayton A. Clark
                                                    Clayton A. Clark
                                                    Co-Lead Counsel for Plaintiffs in
                                                    MDL No. 2326
                                                    cclark@triallawfirm.com

Clark, Love & Hutson, G.P.
440 Louisiana St., Ste. 1600
Houston, Texas 77002
Telephone (713) 757-1400
Facsimile (713) 759-1217




                                              -4-
